In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS
                                          No. 12-103V
                                   Filed: December 11, 2015

* * * * * * * * * * * * * * * *                             UNPUBLISHED
EDWARD M HANEY,               *
                              *                             Special Master Gowen
          Petitioner,         *
                              *                             Joint Stipulation on Damages;
v.                            *                             Influenza (“Flu”) Vaccine;
                              *                             Guillain-Barré Syndrome; Shoulder
SECRETARY OF HEALTH           *                             Injury.
AND HUMAN SERVICES,           *
                              *
          Respondent.         *
                              *
* * * * * * * * * * * * * * * *

Martin J. Martinez, Martinez Law Office, Napa, CA, for petitioner.
Althea W. Davis, United States Department of Justice, Washington, DC, for respondent.

                           DECISION ON JOINT STIPULATION1

        On February 13, 2012, Edward M. Haney (“petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2012). Petitioner
alleged that as a result of receiving an influenza (“flu”) vaccine on October 13, 2009 and on
November 6, 2012, he suffered Guillain-Barré Syndrome (“GBS”) and a shoulder injury.
Stipulation ¶ 2, 4, filed Dec. 10, 2015. Further, petitioner alleged that he experienced residual
effects of his injuries for more than six months. Id. at ¶ 4.


1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat.
2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2012)). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                1
        On December 10, 2015, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation. Respondent denies that the flu vaccinations caused
petitioner’s GBS or his shoulder injury, and further denies that the flu vaccinations caused any
other injury or his current disabilities. Id. at ¶ 6. Nevertheless, the parties agree to the joint
stipulation, attached hereto as Appendix A. The undersigned finds the stipulation reasonable and
adopts it as the decision of the Court in awarding damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following compensation:

        1) A lump sum of $150,000.00, in the form of a check payable to petitioner, Edward
           M. Haney. This amount represent compensation for all damages that would be
           available under 42 U.S.C. § 300aa-15(a), except as set forth in paragraph (2)
           below,

        2) A lump sum payment of $56,306.95 representing compensation for satisfaction of
           the State of California Medicaid lien, in the form of a check payable jointly to
           petitioner and

                              Department of Health Care Services
                                 Recovery Branch—MS 4720
                                       P.O. Box 997421
                                 Sacramento, CA 95899-7421
                                Acct. No.: C98420845C-VAC03

               Petitioner agrees to endorse this payment to the Department of Health Care
               Services, Recovery Branch—MS 4720.

Id. at ¶ 8.

       The undersigned approves the requested amounts for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         The clerk of the court SHALL ENTER JUDGMENT in accordance with the terms of
the parties’ stipulation.3

        IT IS SO ORDERED.

                                              s/ Thomas L. Gowen
                                              Thomas L. Gowen
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                 2